[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-15884                ELEVENTH CIRCUIT
                                                             OCTOBER 6, 2010
                          Non-Argument Calendar
                        ________________________               JOHN LEY
                                                                CLERK

                 D. C. Docket Nos. 07-00386-CV-3-RV/MD,
                            02-00110-CR-3-RV

BRIAN A. PUGH,



                                                          Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (October 6, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Brian Pugh, proceeding pro se, appeals the district court’s denial of his 28

U.S.C. § 2255 motion to vacate. We granted a certificate of appealability on the

following issue: “Whether the district court violated Clisby v. Jones, 960 F.2d 925,

938 (11th Cir. 1992) (en banc), by failing to address Pugh’s claim that, following

Begay v. United States, 553 U.S. 137 (2008), and United States v. Archer, 531

F.3d 1347 (11th Cir. 2008), his prior conviction for possession of an unregistered

firearm should no longer be considered a “crime of violence” for purposes of

Sentencing Guidelines §§ 2K2.1 and 4B1.2.” The Government concedes on

appeal that the district court failed to address this claim. After careful review,1 we

vacate the judgment and remand this case to the district court to enter findings

consistent with this opinion.

       When a district court fails to address all of the claims in a habeas petition,

we “will vacate the district court’s judgment without prejudice and remand the

case for consideration of all remaining claims.” Clisby, 960 F.2d at 938. We have

recognized the legal principles applicable to § 2254 proceedings generally apply

to § 2255 motions to vacate, and thus Clisby applies to § 2255 motions. Rhode v.

United States, 583 F.3d 1289, 1291 (11th Cir. 2009).



       1
         In a Section 2255 proceeding, we review legal issues de novo, and factual findings under
a clear error standard. U.S. v. Walker, 198 F.3d 811, 813 (11th Cir. 1999).

                                                2
      We conclude the district court violated Clisby by failing to address Pugh’s

claim that under Begay and Archer, his sentence should not have been enhanced

based on his prior conviction for possession of an unregistered firearm.

Accordingly, we vacate the judgment without prejudice and remand for

consideration of the remaining claim by the district court.

      VACATED AND REMANDED.




                                          3